

	

		II

		109th CONGRESS

		1st Session

		S. 1810

		IN THE SENATE OF THE UNITED STATES

		

			October 3, 2005

			Mr. Warner introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Outer Continental Shelf Lands Act to allow

		  certain coastal States to share in qualified outer Continental Shelf

		  revenues.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Outer Continental Shelf Revenue

			 Sharing Act of 2005.

		2.Outer

			 Continental Shelf revenue sharing

			Section 31 of

			 the Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is amended—

				(1)in subsection

			 (a)—

					(A)by striking

			 paragraph (7);

					(B)by redesignating

			 paragraphs (8), (9), and (10) as paragraphs (7), (8), and (9),

			 respectively;

					(C)in paragraph (8)

			 (as redesignated by subparagraph (B)), by striking subparagraph (B) and

			 inserting the following:

						

							(B)InclusionThe

				term producing State includes any State that begins production on

				a leased tract on or after the date of enactment of the Outer Continental Shelf

				Revenue Sharing Act of 2005, regardless of whether the leased tract was on any

				date subject to a leasing moratorium.

							;

				and

					(D)in paragraph (9)

			 (as redesignated by subparagraph (B)), by striking subparagraph (C); and

					(2)in subsection

			 (b)(4), by striking subparagraph (E).

				3.Establishment of

			 Seaward Lateral Boundaries for Coastal StatesSection 4(a)(2)(A) of the Outer Continental

			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended—

			(1)by inserting

			 (i) after (A);

			(2)in the first

			 sentence—

				(A)by striking

			 President shall and inserting Secretary shall by

			 regulation; and

				(B)by inserting

			 before the period at the end the following: not later than 180 days

			 after the date of enactment of the Outer Continental Shelf Revenue Sharing Act

			 of 2005; and

				(3)by adding at the

			 end the following:

				

					(ii)(I)For purposes of this

				Act (including determining boundaries to authorize leasing and preleasing

				activities and any attributing revenues under this Act and calculating payments

				to producing States and coastal political subdivisions under section 31), the

				Secretary shall delineate the lateral boundaries between coastal States in

				areas of the Outer Continental shelf under exclusive Federal jurisdiction, to

				the extent of the exclusive economic zone of the United States, in accordance

				with article 15 of the United Nations Convention on the Law of the Sea of

				December 10, 1982.

						(II)This clause shall not affect any

				right or title to Federal submerged land on the outer Continental

				Shelf.

						.

			4.Option to

			 Petition for Leasing Within Certain Areas on the Outer Continental

			 ShelfSection 12 of the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1341) is amended by adding at the end

			 the following:

			

				(g)Leasing Within

				the Seaward Lateral Boundaries of Coastal States

					(1)Definition of

				affected areaIn this subsection, the term affected

				area means any area located—

						(A)in the areas of

				northern, central, and southern California and the areas of Oregon and

				Washington;

						(B)in the north,

				middle, or south planning area of the Atlantic Ocean;

						(C)in the eastern

				Gulf of Mexico planning area and lying—

							(i)south of 26

				degrees north latitude; and

							(ii)east of 86

				degrees west longitude; or

							(D)in the Straits of

				Florida.

						(2)Restrictions on

				leasingThe Secretary shall not offer for offshore leasing,

				preleasing, or any related activity—

						(A)any area located

				on the outer Continental Shelf that, as of the date of enactment of this

				subsection, is designated as a marine sanctuary under the Marine Protection,

				Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.); or

						(B)except as

				provided in paragraphs (3) and (4), during the period beginning on the date of

				enactment of this subsection and ending on June 30, 2012, any affected

				area.

						(3)Resource

				assessments

						(A)In

				generalBeginning on the date on which the Secretary delineates

				seaward lateral boundaries under section 4(a)(2)(A)(ii), a Governor of a State

				in which an affected area is located, with the consent of the legislature of

				the State, may submit to the Secretary a petition requesting a resource

				assessment of any area within the seaward lateral boundary of the State.

						(B)Eligible

				resourcesA petition for a resource assessment under subparagraph

				(A) may be for—

							(i)oil and gas

				leasing;

							(ii)gas-only

				leasing; or

							(iii)any other

				energy source leasing, including renewable energy leasing.

							(C)Action by

				secretaryNot later than 90 days after receipt of a petition

				under subparagraph (A), the Secretary shall approve the petition, unless the

				Secretary determines that a resource assessment of the area would create an

				unreasonable risk of harm to the marine, human, or coastal environment of the

				State.

						(D)Failure to

				actIf the Secretary fails to approve or deny a petition in

				accordance with subparagraph (C)—

							(i)the petition

				shall be considered to be approved; and

							(ii)a resource

				assessment of any appropriate area shall be carried out as soon as

				practicable.

							(E)Submission to

				stateAs soon as practicable after the date on which a petition

				is approved under subparagraph (C) or (D), the Secretary shall—

							(i)complete the

				resource assessment for the area; and

							(ii)submit the

				completed resource assessment to the State.

							(4)Petition for

				leasing

						(A)In

				generalOn receipt of a resource assessment under paragraph

				(3)(E)(ii), the Governor of a State in which an affected area is located, with

				the consent of the legislature of the State, may submit to the Secretary a

				petition requesting that the Secretary make available any land that is within

				the seaward lateral boundaries of the State (as established under section

				4(a)(2)(A)(ii)) and that is greater than 20 miles from the coastline of the

				State for the conduct of offshore leasing, pre-leasing, or related activities

				with respect to—

							(i)oil and gas

				leasing;

							(ii)gas-only

				leasing; or

							(iii)any other

				energy source leasing, including renewable energy leasing.

							(B)Action by

				secretaryNot later than 90 days after receipt of a petition

				under subparagraph (A), the Secretary shall approve the petition, unless the

				Secretary determines that leasing the area would create an unreasonable risk of

				harm to the marine, human, or coastal environment of the State.

						(C)Failure to

				actIf the Secretary fails to approve or deny a petition in

				accordance with subparagraph (B)—

							(i)the petition

				shall be considered to be approved; and

							(ii)any appropriate

				area shall be made available for oil and gas leasing, gas-only leasing, or any

				other energy source leasing, including renewable energy leasing.

							(5)Revenue

				sharing

						(A)In

				generalBeginning on the date on which production begins in an

				area under this subsection, the State shall, without further appropriation,

				share in any qualified outer Continental Shelf revenues of the production under

				section 31.

						(B)Applicable

				law

							(i)In

				generalExcept as provided in clause (ii), a State shall not be

				required to comply with subsections (c) and (d) of section 31 to share in

				qualified outer Continental Shelf revenues under subparagraph (A).

							(ii)ExceptionOf

				any qualified outer Continental Shelf revenues received by a State (including a

				political subdivision of a State) under subparagraph (A), at least 25 percent

				shall be used for 1 or more of the purposes described in section

				31(d)(1).

							(6)EffectNothing

				in this subsection affects any right relating to an area described in paragraph

				(1) or (2) under a lease that was in existence on the day before the date of

				enactment of this

				subsection.

					.

		5.Regulations

			(a)In

			 generalThe Secretary of the Interior shall issue such

			 regulations as are necessary to carry out this Act and the amendments made by

			 this Act, including regulations establishing procedures for entering into

			 gas-only leases.

			(b)Gas-only

			 leasesIn issuing regulations establishing procedures for

			 entering into gas-only leases, the Secretary shall—

				(1)ensure that

			 gas-only leases under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et

			 seq.) are not available in a State that (as of the day before the date of

			 enactment of this Act) did not contain an affected area (as defined in section

			 12(g)(1) of that Act (as added by section 4)); and

				(2)define

			 natural gas as—

					(A)unmixed natural

			 gas; or

					(B)any mixture of

			 natural or artificial gas (including compressed or liquefied petroleum gas) and

			 condensate recovered from natural gas.

					

